Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 9, 1978, convicting him of assault in the third degree, upon a plea of guilty, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, plea vacated, and case remitted to Criminal Term for further proceedings consistent herewith. The defendant, in pleading guilty to assault in the third degree, gave his version of the facts in such a manner as to indicate that he might have struck the victim in self-defense. The court did not pursue this question further. Under the circumstances, additional inquiry should have been made either to negate or establish the defense of justification, or to indicate a knowing waiver thereof by the defendant (People v Serrano, 15 NY2d 304; People v Robbins, 37 AD2d 947; People v Monk, 59 AD2d 915). Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.